EXAMINER’S AMENDMENT/COMMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Line 8 of claim 1 recites “transverse curvature, of the actuator plate, along a transverse axis,”, it has been changed to -- transverse curvature of the actuator plate along a transverse axis, --
Line 9 of claim 1 recites “and longitudinal curvature of the actuator plate, along the longitudinal axis;”, it has been changed to -- and longitudinal curvature of the actuator plate along the longitudinal axis; --
Lines 6-7 of claim 10 recite “transverse curvature, of the actuator plate, along a transverse axis, and longitudinal curvature, of the actuator plate, along the longitudinal axis; and”, it has been changed to -- transverse curvature of the actuator plate along a transverse axis and longitudinal curvature of the actuator plate along the longitudinal axis; and --
Lines 10-12 of claim 18 recite “a combination of transverse curvature, of the actuator plate, along a transverse axis, and longitudinal curvature, of the actuator plate, along the longitudinal axis.”, it has been changed to -- a combination of transverse curvature of the actuator plate along a transverse axis and longitudinal curvature of the actuator plate along the longitudinal axis. --


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 September 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a microelectromechanical system (MEMS) actuation device, comprising, inter alia, activation of the piezoelectric film, via a drive signal, applies a bending moment to the actuator plate that causes: transverse curvature of the actuator plate along a transverse axis and longitudinal curvature of the actuator plate along the longitudinal axis; and a plurality of structural stiffeners protruding from at least one of the first surface of the actuator plate or a second surface of the actuator plate that is opposite the first surface, wherein individual structural stiffeners are aligned substantially parallel to the transverse axis to increase a moment of inertia that resists the transverse curvature. 
Claims 2-9 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 10 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an actuation device, comprising, inter alia, a piezoelectric film that, upon activation via a drive signal, causes a combination of: transverse curvature of the actuator plate along a transverse axis and longitudinal curvature of the actuator plate along the longitudinal axis; and one or more transversely oriented structural stiffeners that are aligned substantially orthogonal to the longitudinal axis resist transverse curvature, of the actuator plate during the activation of the piezoelectric film, thereby at least partially mitigating increases to an area moment of inertia of the actuation device along the longitudinal axis, wherein individual transversely oriented structural stiffeners have a nominal height that is greater than the nominal thickness of the actuator plate. 
Claims 11-17 depend directly or indirectly on claim 10 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 18 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a system, comprising, inter alia, a plurality of transversely oriented stiffeners protruding from a first surface of the actuator plate, and an actuation material disposed on a second surface of the actuator plate that is opposite the first surface, wherein application of the drive signals to the actuation material results in a combination of transverse curvature of the actuator plate along a transverse axis and longitudinal curvature of the actuator plate along the longitudinal axis. 
Claims 19-20 depend on claim 18 therefore these claims are allowable as being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park et al. (U.S. Pre-Grant Publication No. 20040094815) discloses micro electro-mechanical system device with piezoelectric thin film actuator. 
Xu et al. (U.S. Patent No. 7372348) discloses stressed material and shape memory material mems devices and methods for manufacturing.  
Ishida et al. (U.S. Pre-Grant Publication No. 20200241286) discloses reflective optical element having a base, a frame, connection parts, transmission parts and vibrator parts configured to reciprocally move a position irradiated with light by reflecting the light.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046. The examiner can normally be reached MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





18 June 2022
/EMILY P PHAM/Primary Examiner, Art Unit 2837